      Case 1:19-cv-07314-ALC-BCM Document 29 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           12/2/20
ASHLEY PRENDERGAST,
               Plaintiff,
                                                         19-CV-7314 (ALC) (BCM)
       -against-
                                                         ORDER
PORT AUTHORITY OF NEW YORK AND
NEW JERSEY, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Discovery having concluded on November 25, 2020 (see Dkt. No. 24), the parties are

reminded that pre-motion conference letters with respect to summary judgment (or if none, the

parties' proposed joint pretrial order) are due December 28, 2020 (see Dkt. No. 18 ¶¶ 11, 12) and

shall conform to the individual practices of the district judge.

Dated: New York, New York
       December 2, 2020
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
